      Case 1:19-cv-04607-RLY-TAB Document 45-2 Filed 11/19/20 Page 1 of 6 PageID #: 242

                                   CASE NUMBER: 29D03-1811-F3-007955                            FILED: 11/15/2018




                                    IN THE CARMEL CITY COURT
                                         STATE OF INDIANA

STATE OF INDIANA                                          CASE NUMBER : 2018-47666

         V.                                               CAUSE NO.

CHANDLER TWO HUNTER BEACH

                                AFFIDAVIT FOR PROBABLE CAUSE

        Comes now Detective Adam Theis, who hereby swears upon his oath, deposes and says:
        1.1 am a Law Enforcement Officer with the Carmel Police Department .
        2.1 am filing this affidavit for probable cause in support of the charges of Robbery ( Level 3
Felony), Pointing a Firearm ( Level 6 Felony), Intimidation (Level 5 Felony), Criminal Recklessness
( Level 6 Felony), Carrying a Handgun without a license (A Misdemeanor) and Theft ( A Misdemeanor ),
against Chandler Two Hunter Beach, a Black/male, DOB: 10/31/1999, height 5’8”, weight 1551bs, with
Black hair and Brown eyes.
        3. On 07/ 25/ 2018 at approximately 0441 hours Officer G . Dawson along with several other
Officers’ responded to the Speedway located at 10005 N Michigan Rd in reference to an armed robbery.
Dispatch advised the complainant, Jerry Poe advised two black males entered the store, one armed with a
hand gun demanding money. Poe immediately ran out the back of the store and called Police. Upon
arrival, Officer’s cleared the store and discovered both suspects had fled . They saw a cash drawer was
missing from one of the cash registers.

I received a telephone call from Sergeant R. Harris. He briefed me on the incident and requested
I respond to the scene. I requested he contact the on call Crime Scene Investigator (CSI) as well .


Upon my arrival, I met with Sergeant R. Harris and Officer G. Dawson. CSI S. Pilkington was
on scene processing.


Officer G . Dawson told me a black male wearing a red hooded sweatshirt entered the store with
his hood up. He immediately walked to the chip isle and selected a bag of flaming hot Cheetos.
The male brought the Cheetos to the counter. Once at the counter, another black male wearing a
dark hooded sweatshirt with the hood up entered the store brandishing a handgun. He yelled to
the cashier, Jerry Poe to hand over money. Poe ducked and immediately ran for the side (north)
door of the gas station. Poe then hid near the front of the store and called Police. K9 tracked the
suspects to Walnut Creek Dr which is directly east of the Speedway next to a retention pond. It




                                                                                  Exhibit A-1 - Probable Cause
                                                                                  Affidavit in Support of Arrest
                                                                                  Warrant for Chandler Beach
     Case 1:19-cv-04607-RLY-TAB Document 45-2 Filed 11/19/20 Page 2 of 6 PageID #: 243

                                  CASE NUMBER: 29D03-1811-F3-007955                            FILED: 11/15/2018




appeared a vehicle may have been parked due to the road being dry in one area. The rest of the
side of the road was wet with morning dew .


I met with the Cashier, Poe. I took him to my Department issued vehicle and conducted a
recorded interview . Poe told me around 0440 hours a young black male wearing a red hooded
sweatshirt with the hood up entered the store . He walked directly to the chip isle and selected a
bag of Flaming Hot Cheetos and brought them to the counter. Poe asked if it was cold out at
which time out of his peripheral view he saw another black male entering the store with a dark
colored hooded sweatshirt also with the hood up.        As the second male entered he almost
immediately raised an unknown handgun up and demanded money as he walked forward to the
counter. Poe said as soon as he saw the gun he ducked and began running for the side north door
of the gas station . As he ran he heard , “Hey, Hey ” and what sounded like someone running after
him. However, he didn ’t stop or turn to look. Once outside he circled the front of the store and
hid by some trees and called Police . While on the phone, he was looking into the store but
couldn’t see anyone inside. After Police arrived, Poe went back inside and saw the cash drawer
was missing from one of the cash registers. He advised the register with the missing cash
drawer had not been in use and should only have had approximately $82 in it. The other register
did not appear to have been disturbed .


Poe described suspect 1 as;
        Black male
        Late teens
        6’0”
        Skinny approximately 1501bs
        Red hooded sweatshirt with unknown writing on the front

        Poe advised he could not identify suspect 1 if he saw him again


Poe described suspect 2 as;
        Black male
        Late teens
        6’0”
        Skinny approximately 1501bs
        Dark hooded sweatshirt
      Case 1:19-cv-04607-RLY-TAB Document 45-2 Filed 11/19/20 Page 3 of 6 PageID #: 244

                                    CASE NUMBER: 29D03-1811-F3-007955                             FILED: 11/15/2018




        Armed with silver and black handgun

Poe advised he could not identify suspect 2 if he saw him again.


Poe said the cash drawer has an internal alarm on it and when it is pulled from the register it notifies
their corporate security office . They called Poe shortly after Police arrival and relayed that both suspects
fled the store eastbound from the north side door.


Speedway Manager, Lashanda Peete arrived on scene and assisted with accessing their video
surveillance. I watched and saw the events occurred as Poe described . As Poe ran to the door, suspect 1
wearing the red hooded sweatshirt did give chase. However, once outside he stopped chasing Poe and
went back inside. Once back inside, Suspect 1 took the drawer out of the register and fled with it east
bound from the north door. Suspect 2 left the store shortly after out the north door and ran east as well .


From the video, I saw Suspect 1 was a dark complected black male wearing a black baseball hat, red
hooded sweatshirt with “D” and “Dhoshea” written directly under the D, Black pants and black shoes.
He appears to be short approximately 5’6” - 5”9”.


Suspect 2 was a medium complected black male wearing a black hooded sweatshirt with white strings,
gray sweat shorts, black tennis shoes and he was armed with a black handgun. He appears to be very
short approximately 5’ 7” - 5’9”.


After watching the video, CSI S. Pilkington went back and processed a few areas which had been
touched by the suspects. He also took the bag of Cheetos to be processed further.


CSI S. Pilkington later located 4 prints on the bag of Cheetos. The prints were sent off to the Indiana
State Laboratory.


On 09/04/2018 I received a certificate of analysis back from the Indiana State Police which identified
two of the finger prints belonged to Tyric Hollins.


Hollins had his address listed as 4902 Oakbrook Dr, Indianapolis, In 46254 which was dated 04/07/2018
                                                                                          st
on BMV records. I also discovered he was enrolled at Pike High School located at 5401 W 71 St,
Indianapolis, In 46268.
     Case 1:19-cv-04607-RLY-TAB Document 45-2 Filed 11/19/20 Page 4 of 6 PageID #: 245

                                   CASE NUMBER: 29D03-1811-F3-007955                            FILED: 11/15/2018




I responded to Pike High School and they verified his address for the 2018-2019 school year was listed
as 4902 Oakbrook Dr. I responded to the address and went into the leasing office. They confirmed
Tyric lived at 4902 Oakbrook Dr along with her Mother, Raven Sykes.


On 09/06/ 2018 I contacted Pike High School and verified Tyric was at Pike High School. I had Pike
School Resource Officers take Tyric into custody. Detective S. Long and I responded to Pike High
School and met with Tyric along with his Mother, Raven Sykes. I read Raven and Tyric the juvenile
admission of rights form. Tyric admitted to being the suspect in the red hooded sweatshirt with
"Doshea" printed on the front . He stated the other male with him who was armed with the handgun was
nicknamed, "Moni ". Tyric admitted to also wearing a black visor hat during the robbery. 1 asked where
the red “ Doshea” sweatshirt was. He said he believed it was at a friends but he didn ’t know for sure. He
did not give any further information in regards to Moni or the incident.


I placed Tyric under arrest for Robbery, Intimidation, and Theft .


I confiscated Tyric’s cellular phone and tagged it into evidence at the Carmel Police Department. I later
applied for and was granted a search warrant for the contents of Tyric’s cellular phone . I located the
following in his cellular phone;


                     I located numerous videos with Tyric displaying a firearm. A video dated
                    07/25 /2018 at 05: 20 hours (39 minutes following robbery ) Tyric is displaying a
                    handgun which I can positively identify as the handgun used in the robbery. The
                    handgun is silver in the exposed part of the barrel in the ejection cut out which can
                    easily be seen in the video surveillance .


                    I located a video dated 07/25/2018 at 5:37am (56 minutes following robbery). The
                    video appears to have been taken at an unknown Shell Gas Station. In the video,
                    Tyric is wearing a black visor hat and is displaying the same handgun which was
                    used in the commission of the robbery. He also fans out an unknown amount of US
                    currency.


                    I located a video dated 07/25/2018 at 05:41 am ( 1 hour following robbery). The
                    video is a second unknown black male. The black male is wearing the red “ Doshea”
     Case 1:19-cv-04607-RLY-TAB Document 45-2 Filed 11/19/20 Page 5 of 6 PageID #: 246

                                   CASE NUMBER: 29D03-1811-F3-007955                               FILED: 11/15/2018




                     sweatshirt with the hood up. He displays a different handgun and also shows an
                     unknown amount of US currency. He matches the description of the suspect who
                     was anned with the handgun at the Speedway wearing the black sweatshirt . It
                     appears there is another black male in the vehicle in the background of the video.
                     However, I could not tell if it was Tyric or another black male.


                     I located a chat thread with 31 people in it dated 09/01 /2018 . In the thread, a text is
                     sent requesting everyone to text a “selfie ” so everyone knows who was included in
                     the thread . Two photographs were sent from telephone number (317 ) 517-9051 into
                     the thread at this time . I immediately identified the photographs as the same subject
                     in the video following the robbery who was wearing the red hooded “ Doshea”
                     sweatshirt. In one photo, it shows the second suspect wearing a white vest , jeans
                     and Burberry scarf on his head . In the photograph, he has a handgun sitting in his
                     lap. The handgun is hot pink and has a black extended magazine in the magazine
                     well. The second photograph is a close up of his face.


I discovered “Doshea ” was a new small business based out of Georgia. The owner previously resided in
Indianapolis and advised she sold shirts with her “Doshea” symbol on them to friends and family when
she was first starting up “a couple years ago”. She said the red hooded sweatshirt in question was a
“custom order” one of kind sweatshirt. However, she didn ’t remember who purchased the sweatshirt .
At this time, the sweatshirt has not been located .



I looked through Facebook and under Pike High School student Trelyn Bouie, who is not related to the
case, I saw he was friends with, “Cj Stacks”. I saw Cj Stacks was the same suspect in the video
following the robbery in the Doshea sweatshirt. I later located a second Facebook account for him
under, “Cj Baker”. I saw both photographs which were sent from (317) 517-9051 were in the “photo”
section of Cj Stack’s Facebook page. Under Cj’s “timeline ” it posted his birthday. From the birthday, I
was able to check Marion County records and identify him as Chandler Two Hunter Beach DOB
10/ 31 /1999. I positively identified Beach as the suspect in the video in Tyric’s cellular phone which was
one hour after the robbery was committed. I checked Beach, via BMV records and saw he was listed as
5’8 ” weighing 1551bs which fits the general description of the second suspect .
I checked Interact and it showed Beach was stopped while driving a Red Ford Edge bearing Indiana
registration WRU875 on 10/09/2018. During the stop, Lawrence Police located a hot pink handgun in
     Case 1:19-cv-04607-RLY-TAB Document 45-2 Filed 11/19/20 Page 6 of 6 PageID #: 247

                                   CASE NUMBER: 29D03-1811-F3-007955                              FILED: 11/15/2018




the vehicle. Beach admitted the handgun belonged to him. The handgun is believed to be the same
handgun which is shown in the photograph I distributed in an attempt to previously identify him.


        Except as specifically noted , all of the above events occurred in Hamilton County, Indiana,
except where specifically noted.


        I swear under the penalties of peijury as specified by IC 35-44.1 -2- 1 , that the foregoing
representations are true.


        Date: 11/14/ 2018
